June 08, 2007


Mr. H. Victor Thomas
King & Spalding LLP
1100 Louisiana, Suite 4000
Houston, TX 77002
Mr. J. Bennett White
J. Bennett White, P.C.
P.O. Box 6250
Tyler, TX 75711

RE:   Case Number:  05-0558
      Court of Appeals Number:  13-01-00821-CV
      Trial Court Number:  00-3477-A

Style:      RELIANCE NATIONAL INDEMNITY COMPANY, L&T, J.V., AND LAMAR
      CONSTRUCTION, INC.
      v.
      ADVANCE'D TEMPORARIES, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn |
|   |Ms. Patsy Perez   |
|   |Mr. Charles W.    |
|   |Stuber            |